Title: Virginia Resolutions on Lord North’s Conciliatory Proposal, 10 June 1775
From: Virginia House of Delegates
To: 


                    
                        [10 June 1775]
                    
                    Resolved, that it is the Opinion of this Committee that an Address be presented to his Excellency, the Governor, to inform him that we have taken into our Consideration the joint Address of the two Houses of Parliament, his Majesty’s Answer, and the Resolution of the Commons which his Lordship has been pleased to lay before us. That wishing nothing so sincerely as the perpetual continuance of that brotherly love which we bear to our fellow subjects of Great Britain and still continuing to hope and believe that they do not approve the measures which have so long oppressed their brethren in America, we were pleased to receive his Lordship’s notification that a benevolent tender had at length been made by the british House of Commons towards bringing to a good end our  unhappy disputes with the Mother Country: that next to the possession of liberty, we should consider such Reconciliation the greatest of all human blessings. With these dispositions we entered into consideration of that Resolution: we examined it minutely; we viewed it in every point of light in which we were able to place it; and with pain and disappointment we must ultimately declare it only changes the form of oppression, without lightening its burthen. That we cannot close with the terms of that Resolution for these Reasons.
                    Because the British Parliament has no right to intermeddle with the support of civil government in the Colonies. For us, not for them, has government been instituted here; agreeable to our Ideas provision has been made for such Officers as we think necessary for the administration of public affairs; and we cannot conceive that any other legislature has a right to prescribe either the number or pecuniary appointments of our Offices. As a proof that the Claim of Parliament to interfere in the necessary Provisions for support of civil Government is novel and of a late Date we take leave to refer to an Act of our Assembly passed so long since as the thirty second Year of the Reign of King Charles the second intituled An Act for raising a public Revenue and for the better support of the Government of this his Majesty’s Colony of Virginia. This Act was brought over by Lord Culpeper then Governor under the great Seal of England and was enacted in the name of the “King’s most excellent Majesty by and with the Consent of the General Assembly.”
                    Because to render perpetual our exemption from an unjust taxation, we must saddle ourselves with a perpetual tax adequate to the expectations and subject to the disposal of Parliament alone. Whereas, we have right to give our money, as the Parliament does theirs, without coercion, from time to time, as public exigencies may require, we conceive that we alone are the judges of the condition, circumstances, and situation of our people, as the Parliament are of theirs. It is not merely the mode of raising, but the freedom of granting our Money for which we have contended. Without this we possess no check on the royal prerogative, and what must be much lamented by dutiful and loyal subjects, we should be stript of the only means, as well of recommending this Country to the favour of our most gracious Sovereign as of strengthening those bands of Amity with our fellow subjects which we would wish to remain indissoluble.
                    Because on our undertaking to grant money as is proposed, the Commons only resolve to forbear levying pecuniary taxes on us;  still leaving unrepealed their several Acts passed for the purposes of restraining the trade and altering the form of Government of the Eastern Colonies; extending the boundaries and changing the Government and Religion of Quebec; enlarging the jurisdiction of the Courts of Admiralty, and taking from us the right of trial by jury; and transporting us into other Countries to be tried for criminal Offences. Standing armies too are still to be kept among us, and the other numerous grievancies of which ourselves and sister Colonies separately and by our representatives in General Congress have so often complained, are still to continue without redress.
                    Because at the very time of requiring from us grants of Money they are making disposition to invade us with large Armaments by Sea and land, which is a stile of asking gifts not reconcileable to our freedom. They are also proceeding to a Repetition of injury by passing acts for restraining the commerce and fisheries of the Provinces of New England, and for prohibiting the Trade of the other Colonies with all parts of the world except the Islands of Great Britain, Ireland, and the West Indies. This seems to bespeak no intention to discontinue the exercise of this usurped Power over us in future.
                    Because on our agreeing to contribute our proportion towards the common defence, they do not propose to lay open to us a free trade with all the world: whereas to us it appears just that those who bear equally the burthens of Government, should equally participate of it’s benefits. Either be content with the monopoly of our trade, which brings greater loss to us and benefit to them than the amount of our proportional contributions to the common defence; or, if the latter be preferred, relinquish the former, and do not propose, by holding both, to exact from us double contributions. Yet we would remind Government that on former emergencies when called upon as a free People, however cramped by this monopoly in our resources of wealth, we have liberally contributed to the common defence. Be assured then that we shall be generous in future as in past times, disdaining the shackles of proportion when called to our free station in the general system of the Empire.
                    Because the proposition now made to us involves the interest of all the other Colonies. We are now represented in General Congress, by members approved by this House where our former Union it is hoped will be so strongly cemented that no partial Application can produce the slightest departure from the common Cause. We consider ourselves as bound in Honor as well as Interest to share one general Fate with our Sister Colonies, and should hold ourselves  base Deserters of that Union, to which we have acceded, were we to agree on any Measures distinct and apart from them.
                    To observe that there was indeed a plan of accomodation offered in Parliament, which tho’ not entirely equal to the terms we had a right to ask, yet differed but in few Points from what the General Congress had held out. Had Parliament been disposed sincerely as we are to bring about a reconciliation, reasonable men had hoped that by meeting us on this ground something might have been done. Lord Chatham’s bill on the one part and the terms of the Congress on the other would have formed a basis for negotiation which a spirit of accomodation on both sides might perhaps have reconciled. It came recommended too from one whose successful experience in the art of Government should have ensured to it some attention from those to whom it was tendered. He had shown to the world that Great Britain with her Colonies, united firmly under a just and honest government, formed a power which might bid defiance to the most potent enemies. With a change of Ministers however a total change of measures took place; the component parts of the empire have from that moment been falling asunder, and a total annihilation of its weight in the political scale of the World seems justly to be apprehended.
                    To declare that these are our sentiments on this important subject, which we offer only as an individual part of the whole empire. Final determination we leave to the General Congress now sitting, before whom we shall lay the Papers his Lordship has communicated to us. To their Wisdom we commit the improvement of this important advance; if it can be wrought into any good, we are assured they will do it. To them also we refer the discovery of that proper method of representing our well founded grievancies which his Lordship assures us will meet with the attention and regard so justly due to them. For ourselves, we have exhausted every mode of application which our invention could suggest as proper and promising. We have decently remonstrated with Parliament; they have added new injuries to the old: we have wearied our King with supplication, he has not deigned to answer us: We have appealed to the native honour and justice of the British nation; their efforts in our favour have been hitherto ineffectual. What then remains to be done? That we commit our injuries to the even-handed justice of that being who doth no wrong, earnestly beseeching him to illuminate the Councils and prosper the endeavors of those to whom America hath confided her hopes; that thro’ their wise  direction we may again see reunited the blessings of Liberty, Property, and Union with Great Britain.
                